Citation Nr: 1337733	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for low back pain.

2. Entitlement to service connection for right ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed to assist the Veteran with his claims; specifically medical examinations and opinions are necessary.  With regard to the low back claim, the Veteran has presented evidence of current pain, his statements and service treatment records show treatment and complaints of pain during service, and the Veteran's age and recent separation from the military, along with statements of continuous pain suggest a causal relationship.  Therefore, VA should provide a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Addressing the claim for right ankle sprain, the Veteran had a VA examination in November 2009.  The examiner gave a negative opinion as to etiology and reasoned that no chronic right ankle condition was established while in service.  The opinion is inadequate because it does not provide sufficient detail and rationale.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (conclusory opinions, which rely solely on the lack of clinical evidence without considering lay statements are impermissible).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records pertaining to the low back and right ankle.

2.  Schedule the Veteran for a VA examination and forward the claims file to the November 2009 examiner, or another examiner if that examiner is unavailable, to provide an opinion on the Veteran's low back pain and an addendum opinion on his right ankle strain.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current low back disability related to injury in service.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current right ankle disability related to his ankle sprain (and credible reports of subsequent rolling of the ankle) in service.  

The examiner must provide a rationale for each opinion that takes into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Readudicate the issues on appeal.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


